          Case 1:99-cr-00571-MV-KRS Document 78 Filed 03/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
     Plaintiff/Respondent,

     v.                                                       No. 99-CR-571 MV
                                                              No. 17-CV-1255 MV/KRS

KEITH HOPSKIN,

          Defendant/Movant.


                                ORDER APPOINTING COUNSEL

          THIS MATTER is before the Court on Defendant/Movant Keith Hopskin’s Motion under

28 U.S.C. § 2255, (CR Doc. 61), and Motion to Appoint Counsel, (CR Doc. 77, CIV Doc. 11).

This case has been referred to the undersigned for proposed findings and a recommended

disposition. (CR Doc. 65). The Court has dismissed Mr. Hopskin’s claim that his attorney was

ineffective for failing to raise a jurisdictional challenge and has determined that an evidentiary

hearing is required to consider Mr. Hopskin’s remaining claim that his attorney was ineffective

for failing to file an appeal. (CIV Doc. 10) (adopting Proposed Findings and Recommended

Disposition). The Court will set a limited evidentiary hearing on this one remaining issue.

          Because an evidentiary hearing is necessary, appointment of counsel is warranted. See

Swazo v. Wyo. Dept. of Corrs. State Penitentiary Warden, 23 F.3d 332, 333 (10th Cir. 1994)

(“[T]here is a right to counsel in a habeas case when the district court determines that an

evidentiary hearing is required.”); Rule 8(c) of the Rules Governing Section 2255 Cases in the

United States District Courts (“If an evidentiary hearing is warranted, the judge must appoint an

attorney to represent a moving party who qualifies to have counsel appointed under 18 U.S.C. §
       Case 1:99-cr-00571-MV-KRS Document 78 Filed 03/02/21 Page 2 of 2




3006A.”); § 3006A(a)(2)(B) (the magistrate judge may appoint counsel to a financially qualified

individual moving for habeas relief); see also (CR Doc. 4) (appointing counsel in the underlying

criminal case and, thus, implicitly finding Mr. Hopskin financially eligible).

       IT IS THEREFORE ORDERED that counsel be appointed, consistent with the

requirements of § 3006A and this Court’s relevant policies, for the limited purpose of

representing Mr. Hopskin at the evidentiary hearing.

       IT IS SO ORDERED.




                                              _______________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
